Citation Nr: 1036466	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  05-22 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for nausea, including as due to 
medications taken for service-connected disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from January 1966 to 
January 1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In a September 2009 decision, the Board, in 
pertinent part, denied the Veteran's claim for service connection 
for nausea, including as due to medications taken for service-
connected disabilities.

The Veteran appealed that part of the Board's September 2009 
decision that denied his claim for service connection for nausea 
to the United States Court of Appeals for Veterans Claims 
(Court).  In that litigation, a Joint Motion for Partial Remand 
(JMR) was filed by the VA General Counsel and the appellant, 
averring that remand was required due to the Board's failure to 
discuss evidence that appeared to provide a potential link to the 
appellant's nausea and several underlying disabilities that 
resulted in an inadequate statement of the reasons or bases of 
its denial.  In an Order of November 2009, the Court vacated that 
part of the Board's decision that denied the claim on appeal, and 
remanded the matter, pursuant to the JMR.  A copy of the Court's 
Order in this matter has been placed in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for nausea variously claimed 
as due to medications taken for his service-connected 
disabilities.  Service connection is currently in effect for 
diabetes mellitus Type II with erectile dysfunction and bilateral 
cataracts, nephropathy, peripheral neuropathy of the right and 
left upper and lower extremities, a cerebral vascular accident 
associated with diabetes mellitus, bilateral hearing loss, and 
tinnitus.  The Veteran also has disabling non-service-connected 
disorders, including discogenic and degenerative back disorders, 
considered by the Social Security Administration in its 2003 
determination that he was totally disabled.

A review of the file indicates that a September 2001 private 
hospital medical record diagnosed the Veteran with "intractable 
nausea" and "severe vertigo secondary to labyrinthitis/PPV" 
with a need to "rule out cerebellar infarct.  However, an 
October 2001 private record notes that he denied having nausea 
and vomiting and, when hospitalized for treatment of a stroke 
that month, it was noted that he developed a gastrointestinal 
intolerance to morphine sulphate.  

Further, a February 2004 private medical record notes that 
gastroesophageal reflux disease (GERD) was not shown during 
examination.  August 2004 VA medical records indicate that the 
Veteran was hospitalized for evaluation of chest pain and 
complained of mild nausea and dizziness.  He also complained of 
retching and vomiting and having a headache.  Other VA medical 
records indicate that the Veteran was variously diagnosed with 
reflux disease, esophageal reflux, and GERD.  According to a 
November 2004 private treatment record, the Veteran was doing 
better after changing his medicine after prior medications upset 
his stomach.  A January 2008 VA medical record indicates that he 
took 9 prescribed medications.  Thus, as noted in the JMR, the 
Veteran's nausea appears to have a potential link to several 
disorders.  

Here, the Board is of the opinion that the Veteran should be 
afforded a VA examination to determine whether any current 
disorder manifested by nausea is due to or aggravated by 
medications taken for his service-connected diabetes mellitus 
Type II with erectile dysfunction and bilateral cataracts, 
nephropathy, peripheral neuropathy of the right and left upper 
and lower extremities, a cerebral vascular accident associated 
with his diabetes mellitus, bilateral hearing loss, and tinnitus.  
See 38 C.F.R. § 3.310(a) and (b) (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).

Recent VA medical records, dated since February 2008, should also 
be obtained from the VA medical center (VAMC) in Muskogee, 
Oklahoma.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding the 
Veteran's treatment at the VAMC in Muskogee 
for the period from February 2008 to the 
present.

2.  Thereafter, schedule the Veteran for an 
appropriate VA medical examination, 
preferably performed by a physician.  The 
Veteran's claims files and a copy of this 
remand should be made available to and 
reviewed by the examiner in conjunction with 
the examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.

Does the Veteran have a disorder manifested 
by nausea, i.e., GERD, esophageal reflux, 
labyrinthitis, etc.

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
disorder manifested by nausea was caused by 
the medications taken to treat the Veteran's 
service-connected diabetes mellitus Type II 
with erectile dysfunction and bilateral 
cataracts, nephropathy, peripheral 
neuropathy of the right and left upper and 
lower extremities, a cerebral vascular 
accident associated with his diabetes 
mellitus, bilateral hearing loss, and 
tinnitus.

If the answer to the above question is 
negative, the examiner is requested to state 
whether it is at least as likely as not that 
any current disorder manifested by nausea 
disorder was aggravated (i.e., underwent a 
permanent increase in severity) by the 
medications taken to treat the Veteran's 
service-connected diabetes mellitus Type II 
with erectile dysfunction and bilateral 
cataracts, nephropathy, peripheral 
neuropathy of the right and left upper and 
lower extremities, a cerebral vascular 
accident associated with his diabetes 
mellitus, bilateral hearing loss, and 
tinnitus.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Review the medical opinion obtained to 
ensure that the Board's remand directives 
were accomplished.  Return the case to the 
examiner for completion of the inquiry if 
the questions posed were not answered.

4.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on appeal is 
not granted, issue a supplemental statement 
of the case and give the Veteran and his 
attorney an appropriate amount
of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 







of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


